UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33031 SHUTTERFLY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3330068 ( State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2800 Bridge Parkway Redwood City, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (650) 610-5200 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( § 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 29, 2011 Common stock, $0.0001 par value per share TABLE OF CONTENTS Page Number Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statementsof Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II - Other Information Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities And Use of Proceeds 38 Item 3.Defaults Upon Senior Securities 38 Item 5.Other Information 38 Item 6.Exhibits 39 Signatures 40 Index to Exhibits 41 EXHIBIT 31.01 EXHIBIT 31.02 EXHIBIT 32.01 EXHIBIT 32.02 EXHIBIT 101 Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Item 1. Condensed Consolidated Financial Statements SHUTTERFLY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) (Unaudited) June 30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred tax asset, current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset, net of current portion - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred tax liability - Other liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders’ equity Common stock, $0.0001 par value; 100,000 shares authorized; 34,414 and 27,957 shares issued and outstanding on June 30, 2011 and December 31, 2010, respectively 3 3 Additional paid-in capital Accumulated earnings (deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SHUTTERFLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Cost of net revenues Gross profit Operating expenses: Technology and development Sales and marketing General and administrative Total operating expenses Loss from operations ) Interest expense - ) - ) Interest and other income, net 6 20 Loss before income taxes ) Benefit from income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding - basic and diluted Stock-based compensation is allocated as follows: Cost of net revenues $ Technology and development Sales and marketing General and administrative The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SHUTTERFLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible assets Stock-based compensation, net of forfeitures Loss/(gain) on disposal of property and equipment 11 ) Deferred income taxes - ) Tax benefit from stock-based compensation Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities: Accounts receivable, net Inventories Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) ) Accrued and other liabilities ) ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of business and intangibles, net of cash acquired ) - Purchases of property and equipment ) ) Capitalization of software and website development costs ) ) Proceeds from sale of equipment 20 77 Proceeds from the sale of auction rate securities - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments of capital lease obligations (5 ) (6 ) Proceeds from issuance of common stock upon exercise of stock options Excess tax benefits from stock-based compensation Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash investing activities Net change in accrued purchases of property and equipment $ $ Amount due from adjustment of net working capital from acquired business - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 — The Company and Summary of Significant Accounting Policies Shutterfly, Inc., (the “Company”) was incorporated in the state of Delaware in 1999 and began its services in December 1999. The Company is an Internet-based social expression and personal publishing service that enables customers to share, print and preserve their memories by leveraging a technology-based platform and manufacturing processes. The Company provides customers a full range of products and services to organize and archive digital images; share pictures; order prints and create an assortment of personalized items such as photo books,cards and stationery andcalendars. The Company is headquartered in Redwood City, California. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and, accordingly, do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements include the accounts of Shutterfly, Inc. and its wholly owned subsidiaries. In the opinion of management, all adjustments, consisting primarily of normal recurring accruals, considered necessary for a fair statement of the Company’s results of operations for the interim periods reported and of its financial position as of the date of the interim balance sheets have been included. Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011, or for any other period. The December 31, 2010 condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These unaudited interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes for the year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K. Fair Value The Company records its financial assets and liabilities at fair value.The accounting standard for fair value provides a framework for measuring fair value, clarifies the definition of fair value, and expands disclosures regarding fair value measurements.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the reporting date. The accounting standard establishes a three-tier hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Income Taxes The Company uses the liability method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized by applying the statutory tax rates in effect in the years in which the differences between the financial reporting and tax filing bases of existing assets and liabilities are expected to reverse. Valuation allowances are established when necessary to reduce deferred tax assets to the amounts expected to be realized. The Company reports a liability for unrecognized tax benefits resulting from uncertain tax positions taken or expected to be taken in a tax return. The application of income tax law is inherently complex. Laws and regulations in this area are voluminous and are often ambiguous. The Company is required to make subjective assumptions and judgments regarding its income tax exposures. Interpretations and guidance surrounding income tax laws and regulations change over time. As such, changes in the Company’s subjective assumptions and judgments can materially affect amounts recognized in the consolidated balance sheets and statements of operations. 6 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The Company’s policy is to recognize interest and /or penalties related to all tax positions in income tax expense.To the extent that accrued interest and penalties do not ultimately become payable, amounts accrued will be reduced and reflected as a reduction of the overall income tax provision in the period that such determination is made.No interest and penalties were accrued as of December 31, 2010 and June 30, 2011. The Company is subject to taxation in the United States, California and fourteen other jurisdictions in the United States. Recent Accounting Pronouncements No new accounting standards have been adopted since the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 was filed. Management does not believe that any new accounting pronouncements not yet effective will have a material impact on the Company's financial statements once adopted. Note 2 — Stock-Based Compensation Stock Option Activity A summary of the Company’s stock option activity for the three and six months ended June 30, 2011 is as follows (share numbers and aggregate intrinsic values in thousands): Number of Options Outstanding Weighted Average Exercise Price Weighted Average Contractual Term (Years) Aggregate Intrinsic Value Balances, December 31, 2010 $ Granted 75 Exercised ) Forfeited, cancelled or expired ) Balances, March 31, 2011 $ $ Granted 16 Exercised ) Forfeited, cancelled or expired ) Increase due to acquisition Balances, June 30, 2011 $ $ Options vested and expected to vest at June 30, 2011 $ $ Options vested at June 30, 2011 $ $ During the three months ended June 30, 2011, the Company granted options to purchase an aggregate of 16,000 shares of common stock with an estimated weighted-average grant-date fair value of $23.59 per share. The total intrinsic value of options exercised during the three months ended June 30, 2011, was $42,243,000.Net cash proceeds from the exercise of stock options were $10,782,000 for the three months ended June 30, 2011. 7 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Valuation of Stock Options The Company estimated the fair value of each option award on the date of grant using the Black-Scholes option-pricing model and the assumptions noted in the following table.In the three and six months ended June 30, 2011, the Company calculated volatility using an average of its historical and implied volatilities as it had sufficient public trading history to cover the entire expected term.In all prior periods, expected volatility also included historical and implied volatility of a peer group of publicly traded entities. The expected term of options gave consideration to historical exercises, post-vesting cancellations and the options’ contractual term. The risk-free rate for the expected term of the option is based on the U.S. Treasury Constant Maturity at the time of grant. The assumptions used to value options granted during the three and six months ended June 30, 2011 and 2010 were as follows: Three Months Ended June30, Six Months Ended June30, Dividend yield — Annual risk free rate of return % Expected volatility % Expected term (years) Employee stock-based compensation expense recognized in the three and six months ended June 30, 2011 and 2010, was calculated based on awards ultimately expected to vest and has been reduced for estimated forfeitures. Accounting standards require forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Restricted Stock Units The Company grants restricted stock units (“RSUs”) to its employees under the provisions of the 2006 Equity Incentive Plan. The cost of RSUs is determined using the fair value of the Company’s common stock on the date of grant.RSUs typically vest and become exercisable annually, based on a three or four year total vesting term.Compensation cost is amortized on a straight-line basis over the requisite service period. Restricted Stock Unit Activity A summary of the Company’s restricted stock unit activity for the three and six months ended June 30, 2011, is as follows (share numbers in thousands): Number of Units Outstanding Weighted Average Grant Date Fair Value Awarded and unvested, December 31, 2010 $ Granted Vested ) Forfeited ) Awarded and unvested, March 31, 2011 $ Granted 98 Vested ) Forfeited ) Increase due to acquisition 64 Awarded and unvested, June 30, 2011 $ Restricted stock units expected to vest, June 30, 2011 8 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Included in the RSU grants for the six months ended June 30, 2011, are 155,000 RSUs that have both performance and service vesting criteria (“PBRSU”).The performance criteria are tied to the Company’s 2011 financial performance and the service criteria are consistent with vesting described in the Company's 2006 Equity Incentive Plan.Compensation cost associated with these PBRSUs is recognized on an accelerated attribution model and ultimately based on whether or not satisfaction of the performance criteria is probable.If in the future, situations indicate that the performance criteria are not probable, then no further compensation cost will be recorded and any previous costs will be reversed. At June 30, 2011, the Company had $67,079,000 of total unrecognized compensation expense, net of estimated forfeitures, related to stock options and RSUs that will be recognized over a weighted-average period of approximately two years. Note 3 — Net Loss Per Share Basic net loss per share is computed by dividing the net loss attributable to common shares for the period by the weighted average number of common shares outstanding during the period. Diluted net loss per share attributed to common shares is computed by dividing the net loss attributable to common shares for the period by the weighted average number of common and potential common shares outstanding during the period, if the effect of each class of potential common shares is dilutive. Potential common shares include restricted common stock, and incremental shares of common stock issuable upon the exercise of stock options and settlement of RSUs. A summary of the net loss per share for the three and six months ended June 30, 2011 and 2010 is as follows (in thousands, except per share amounts): Three Months Ended June 30, Six Months Ended June 30, Net loss per share: Numerator Net loss $ ) $ ) $ ) $ ) Denominator for basic and diluted net loss per share Weighted-average common shares outstanding Net loss per share — basic and diluted $ ) $ ) $ ) $ ) The following weighted-average outstanding stock options and restricted stock units were excluded from the computation of diluted net loss per common share for the periods presented because including them would have had an anti-dilutive effect (in thousands): Three Months Ended June 30, Six Months Ended June 30, Stock options and restricted stock units 9 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 4 — Fair Value Measurement The following table represents the Company’s fair value hierarchy for its financial assets as of June 30, 2011 and December 31, 2010 (in thousands): June 30, 2011 Fair Value Level 1 Cash equivalents: Money market funds $ $ Total financial assets $ $ December 31, 2010 Fair Value Level 1 Cash equivalents: Money market funds $ $ Total financial assets $ $ As of June 30, 2011 and December 31, 2010, the Company held Level 1 financial assets which were all invested in money market funds, primarily in U.S. Treasury and U.S. agency securities. Note 5 — Balance Sheet Components Prepaid Expenses and Other Current Assets June 30, December 31, (in thousands) Intra-period deferred tax asset $ $ - Prepaid service contracts – current portion Prepaid income taxes Other prepaid expenses and current assets $ $ Intra-period deferred tax asset includes $11.6 million in excess tax benefits from stock-based compensation, that will offset against taxes payable on a full year basis. Property and Equipment June30, December31, (in thousands) Computer and other equipment $ $ Software Leasehold improvements Furniture and fixtures Capitalized software and website development costs Less: Accumulated depreciation and amortization ) ) Net property and equipment $ $ Depreciation and amortization expense totaled $5,672,000 and $6,307,000 for the three months ended June 30, 2011 and 2010, respectively.Depreciation and amortization expense totaled $10,786,000 and $12,680,000 for the six months ended June 30, 2011 and 2010, respectively. 10 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Accrued Liabilities June30, 2011 December31, (in thousands) Accrued marketing expenses $ $ Accrued compensation Accrued production costs Accrued income and sales taxes Accrued consulting Accrued other $ $ Note 6 — Commitments and Contingencies Indemnifications In the normal course of business, the Company enters into contracts and agreements that contain a variety of representations and warranties and provide for general indemnifications. The Company’s exposure under these agreements is unknown because it involves future claims that may be made against the Company, but have not yet been made. To date, the Company has not paid any claims or been required to defend any action related to its indemnification obligations. However, the Company may record charges in the future as a result of these indemnification obligations. Contingencies From time to time, the Company may have certain contingent liabilities that arise in the ordinary course of its business activities. The Company accrues contingent liabilities when it is probable that future expenditures will be made and such expenditures can be reasonably estimated. Legal Matters On October 1, 2010, Express Card Systems, LLC filed a complaint for alleged patent infringement against the Company and four other defendants in Express Card Systems, LLC. v. Shutterfly, Inc. et. al., Civ. No. 6:10-cv-514, in the Eastern District of Texas, Tyler Division.The complaint asserts infringement of U.S. Patent No. 5,751,590, which claims, among other things, a method related to processing images to define social expression cards in a computer database.The Complaint asserts thatthe Companydirectly or indirectly infringes the patents without providing any details concerning the alleged infringement, and it seeks unspecified damages and injunctive relief.On December 27, 2010,the Companyfiled an answer and counterclaims against Express Card Systems.On May 20, 2011, the court for the Eastern District of Texas, Tyler Division, granted Express Card Systems, LLC’s Stipulation of Joint Dismissal without Prejudice of all claims and counterclaims between Express Card and Shutterfly. On December 10, 2010, Eastman Kodak Company filed a complaint for alleged patent infringement against the Company in Eastman Kodak Company v. Shutterfly, Inc., C.A. No. 10-1079-SLR, in the U.S. District Court for the District of Delaware.The complaint asserts infringement of U.S. Patents Nos. 6,549,306; 6,600,572; 7,202,982; 6,069,712; and 6,512,570, which claim among other things, methods for selecting photographic images using index prints, an image handling system incorporating coded instructions, and processing a roll of exposed photographic film into corresponding visual prints and distributing such prints.The Complaint asserts that the Company directly or indirectly infringes the patents without providing any details concerning the alleged infringement, and it seeks unspecified damages and injunctive relief.On February 3, 2011, the Company filed an answer and counterclaims against Eastman Kodak Company. On January 31, 2011, the Company filed a complaint for patent infringement against Eastman Kodak Company and Kodak Imaging Network, Inc. (“Kodak”) in Shutterfly, Inc. v. Eastman Kodak Company and Kodak Imaging Network, Inc., C.A. No. 11-099-SLR, in the U.S. District Court for the District of Delaware.The complaint asserts infringement of U.S. Patents Nos.6,583,799; 7,269,800; 6,587,596; 6,973,222; 7,474,801; 7,016,869; and 7,395,229, which claim among other things, methods for image uploading, image cropping, automatic generation of photo albums, and changing attributes of an image-based product.The Complaint asserts that Kodak directly or indirectly infringes the patents, and it seeks unspecified damages and injunctive relief.On March 24, 2011, Kodak filed an answer and counterclaims against the Company. 11 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS In addition to the above cases, from time to time, the Company may be involved in various legal proceedings arising in the ordinary course of business.In all cases, at each reporting period, the Company evaluates whether or not a potential loss amount or a potential range of loss is probable and reasonably estimable under the provisions of the authoritative guidance that addresses accounting for contingencies.In such cases, the Company accrues for the amount, or if a range, the Company accrues the low end of the range as a component of legal expense. Note 7 — Acquisition On April 25, 2011, the Company acquired Tiny Prints, Inc. (“Tiny Prints”), a privately-held ecommerce company.Pursuant to the terms of the agreement, all of the outstanding shares of capital stock of Tiny Prints, together with vested and unvested Tiny Prints equity awards, were acquired by the Company for aggregate consideration comprised of (i) approximately $146.5 million in cash, and approximately 4.0 million shares of the Company’s common stock issuable in exchange for shares of Tiny Prints capital stock and (ii) Company equity awards for approximately 1.4 million shares of common stock in exchange for vested and unvested Tiny Prints’ equity awards assumed by the Company, in each case pursuant and subject to the terms of the Merger Agreement. The 5.4 million shares of Shutterfly common stock issuable pursuant to the agreement equal approximately 18.5% of the Company’s outstanding common stock as of March 30, 2011. During the three months ended June 30, 2011, the Company finalized the Net Working Capital, Net Cash, and Net Debt amounts resulting in a reduction of purchase price of approximately $1.1 million.In accordance with the merger agreement, this amount will be repaid from the consideration held in escrow in the same proportion of cash and stock as was made in the initial escrow contribution.As of June 30, 2011, the cash proceeds due from escrow have been accrued as a component of other current assets. Purchase Price The total purchase price, after adjusting for changes in Net WorkingCapital, Net Cash, and Net Debt,is as follows (in thousands): Cash consideration $ Fair value of common stock issued Fair value of vested stock awards assumed Total fair value of consideration transferred $ Tiny Prints operates tinyprints.com and weddingpaperdivas.com which offer cards, invitations, personalized stationery and photo books.With the acquisition and combined resources, the Company expects to incur significant revenue and cost synergies through the Tiny Prints brands, customer base and workforce. Estimated Fair Value of Stock Awards Assumed In connection with the acquisition, each Tiny Prints stock option that was outstanding and unexercised was assumed and converted into an option to purchase the Company’s common stock based on a conversion ratio of 0.327, which was calculated as the consideration price per share of $12.44 divided by a fixed per share value of $38. The Company assumed the stock options in accordance with the terms of the applicable Tiny Prints stock option plan and the stock option agreement. Based on Tiny Prints’ stock options outstanding at April 25, 2011, the Company converted options to purchase approximately 4.1 million shares of Tiny Prints common stock into options to purchase approximately 1.3 million shares of the Company’s common stock. The Company also assumed and converted approximately 196,896 unvested shares of outstanding Tiny Prints restricted stock units into approximately 64,386 shares of the Company’s restricted stock units, using the same conversion ratios stated above. The fair value of stock options assumed was calculated using a Black-Scholes valuation model with the following assumptions: closing date market price of $54.64 per share; expected term of 4.5 years; risk-free interest rate of 2.1%; expected volatility of 48.1%; and no dividend yield. The fair value of restricted stock units assumed was calculated using the closing date market price of $54.64 per share for the Company’s common stock. The Company included the fair value of vested stock options assumed of $41.8 million in the consideration transferred for the acquisition. The estimated fair value of unvested stock options and restricted stock units assumed by the Company of $25.8 million was not included in the consideration transferred and is being recognized as stock-based compensation expense over the weighted average remaining vesting period of approximately two years. In addition, the Company determined that $2.9 million of incremental fair value was associated with vested awards at the acquisition date, and has recognized this additional amount in its post-combination financial statements. Purchase Price Allocation Under the purchase accounting method, the total purchase price was allocated to Tiny Prints’ tangible and identifiable intangible assets acquired and liabilities assumed based upon their estimated fair values as of the April 25, 2011 closing date of the acquisition. The excess purchase price over the value of the net assets acquired is recorded as goodwill. 12 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Thepurchase price of Tiny Prints is allocated as follows (in thousands): Amount Estimated Useful Life (in years) Total assets acquired $ N/A Total liabilities assumed ) N/A Identifiable intangible assets: Trade Name 15 Customer Base 7 Developed Technology 4 Other 2-3 Goodwill N/A Total purchase price $ Included in the total liabilities assumed is a net deferred tax liability balance of $32.2 million, primarily comprised of the difference between the assigned values of the tangible and intangible assets acquired and the tax basis of those assets. This amount is net of deferred tax assets related to vested non-qualified stock options included in the purchase price, as well as other deferred tax assets acquired in the transaction. Total amortizable intangible assets total $100.0 million and consist of trade name, customer base, developed technology, and other contractual agreements with useful lives that range from 2 to 15 years. Goodwill of $331.6 million represents the excess of the purchase price over the fair value of the underlying net tangible and identifiable intangible assets, and represents the expected synergistic benefits of the transaction and the knowledge and experience of the workforce in place. In accordance with applicable accounting standards, goodwill will not be amortized but instead will be tested for impairment at least annually, or, more frequently if certain indicators are present. In the event that the management of the combined company determined that the value of goodwill has become impaired, the combined company will incur an accounting charge for the amount of the impairment during the fiscal quarter in which the determination is made. The following table presents the pro forma statements of operations obtained by combining the historical consolidated operations of the Company and Tiny Prints for the three and six months ended June 30, 2011 and 2010, giving effect to the merger as if it occurred on January 1, 2011 and 2010, respectively (in thousands, except per share data): Three Months Ended June 30, Six Months Ended June 30, Pro forma net revenues $ Pro forma net loss ) Pro forma basic and diluted net loss per share $ ) $ ) $ ) $ ) Included in net revenues for the three and six months ended June 30, 2011 is $14.7 million of net revenues from sales of Tiny Prints products from the acquisition date of April 25, 2011 through June 30, 2011. 13 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This document, including the following Management’s Discussion and Analysis of Financial Condition and Results of Operations, contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 that are based upon our current expectations. These forward-looking statements include statements related to our expectations regarding the seasonality and growth of our business, the impact on us of general economic conditions, trends in key metrics such as number of customers and orders and average order value, the decline in average selling prices for prints, our capital expenditures for 2011, the sufficiency of our cash and cash equivalents and cash generated from operations for the next 12 months, our ability to grow our personalized products and services as a percentage of our total revenues, our operating expenses remaining a consistent percentage of our net revenues, as well as other statements regarding our future operations, financial condition and prospects and business strategies. In some cases, you can identify forward-looking statements by terminology such as “project,” “believe,” “anticipate,” “plan,” “expect,” “estimate,” “intend,” “continue,” “should,” “would,” “could,” “potentially,” “will,” or “may,” or the negative of these terms or other comparable terminology. Forward-looking statements involve risks and uncertainties. Our actual results and the timing of events could differ materially from those anticipated in our forward-looking statements as a result of many factors, including but not limited to, the seasonality of our business, whether we are able to expand our customer base and increase our product and service offering, competition in our marketplace and the other risks set forth below under “Risk Factors” in Part II, Item 1A of this report. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We assume no obligation to update any of the forward-looking statements after the date of this report or to compare these forward-looking statements to actual results. Overview We are an Internet-based social expression and personal publishing service that enables consumers to share, print and preserve their memories by leveraging our technology, manufacturing, web-design and merchandising capabilities.Our vision is to make the world a better place by helping people share life’s joy. Our mission is to build an unrivaled service that enables deeper, more personal relationships between our customers and those who matter most in their lives.Our primary focus is on helping consumers manage their memories through the powerful medium of photography. We provide a full range of personalized photo-based products and services that make it easy, convenient and fun for consumers to upload, edit, enhance, organize, find, share, create, print, and preserve their memories in a creative and thoughtful manner. On April 25, 2011, we acquired Tiny Prints, Inc. a privately-held company based in Sunnyvale, California that operates tinyprints.com and weddingpaperdivas.com, two growing ecommerce brands offering stylish cards, invitations, personalized stationary and photo books.Webelieve the acquisition will accelerate growth inour cards and stationery offering and will also provide the opportunity for significant synergies through vertical integration. We currently generate the majority of our revenues by producing and selling professionally-bound photo books, greeting and stationery cards, personalized calendars, other photo-based merchandise and high-quality prints ranging in size from wallet-sized to jumbo-sized 20x30 enlargements. We manufacture most of these items in our Charlotte, North Carolina and Phoenix, Arizona production facilities.By controlling the production process in our own production facilities, we are able to produce high-quality products, innovate rapidly, maintain a favorable cost structure and ensure timely shipment to customers, even during peak periods of demand. Additionally, we sell a variety of photo-based merchandise that is currently manufactured for us by third parties, such as calendars, mugs, canvas prints, mouse pads, magnets, and puzzles.We generate substantially all of our revenue from sales originating in the United States and our sales cycle has historically been highly seasonal as we generate more than 50% of our revenue during our fiscal fourth quarter. Our high-quality products and services and the compelling online experience we create for our customers, combined with our focus on continuous innovation, have allowed us to establish a premium brand. We realize the benefits of a premium brand through high customer loyalty, low customer acquisition costs and premium pricing. Our customers are a central part of our business model. They generate most of the content on our service by uploading their photos and storing their memories. In addition, they share their photos electronically with their friends and families, extending and endorsing our brand and creating a sense of community. Finally, by giving Shutterfly-branded products to colleagues, friends and loved ones throughout the year, customers reinforce the Shutterfly brand. Through these various activities, our customers create a viral network of new users and customers. In addition to driving lower customer acquisition costs through viral marketing, our customers provide input on new features, functionalities and products. Close, frequent customer interactions, coupled with significant investments in sophisticated integrated marketing programs, enable us to fine-tune and tailor our promotions and website presentation to specific customer segments. Consequently, customers are presented with a highly personalized Shutterfly shopping experience, which helps foster a unique and deep relationship with our brands. 14 Table of Contents Our operations and financial performance depend on general economic conditions in the United States.The U.S. economy is experiencing a slow economic recovery from a deep recession and concerns about that recovery could further impact consumer sentiment and consumer discretionary spending.We closely monitor these economic measures as their trends are indicators of the health of the overall economy and are some of the key external factors that impact our business. Basis of Presentation Net Revenues. Our net revenues are comprised of sales generated from personalized products and services (“PPS”), prints and commercial print services. Personalized products and services Our personalized products and services revenues are derived from the sale of photo-based products, such as photo books, greeting and stationery cards, calendars and other photo-based merchandise and the related shipping revenues. Greeting and stationery card revenue includes all products sold by Tiny Prints.Included in our photo-based merchandise are items such as mugs, mouse pads, desktop plaques and puzzles. Revenue from advertising displayed on our website and referral fees are also included in PPS revenue.Our referral fees were approximately 0.7%, 2.5% and 3.1% of our net annual revenues for 2010, 2009 and 2008.Our referral fee program was discontinued effective March 31, 2010, and no referral fee revenue has been recorded subsequent to that date. Prints We also generate revenue from photo prints and the associated shipping revenue.Photo prints consist of wallet, 2x3, 4x6, 5x7, 8x10, and large format sizes.Also included in print revenues are photocards, which are personalized silver halide photo prints with designed content, used for greeting card occasions ranging from holidays to birthday cards and thank you notes. Commercial print services In order to use available print capacity during low volume periods and to leverage our large installed base of existing digital presses, we began providing commercial printing services in 2008 to the direct marketing industry. We continue to focus our efforts in expanding our presence in this market. All of our consumer revenue is recorded net of estimated returns, promotions redeemed by customers and other discounts. Customers place orders through our website and pay primarily using credit cards.Advertising and commercial print customers are invoiced upon fulfillment. Our business is subject to seasonal fluctuations. In particular, we generate a substantial portion of our revenues during the holiday season in the calendar fourth quarter. We also typically experience increases in net revenues during other shopping-related seasonal events, such as Easter, Mother’s Day, Father’s Day, and Halloween. We generally experience lower net revenues during the first, second and third calendar quarters and have incurred and may continue to incur losses in these quarters. Due to the relatively short lead time required to fulfill product orders, usually one to three business days, order backlog is not material to our business. To further understand net revenue trends, we monitor several key metrics including: Total Customers. We closely monitor total customers as a key indicator of demand.Total customers include the number of transacting customers in a given period.We seek to expand our customer base by empowering our existing customers with sharing and collaboration services (such as Shutterfly Gallery and Shutterfly Share Sites), and by conducting integrated marketing and advertising programs.Total customers have increased on an annual basis for each year since inception and while we expect this trend to continue, the number of customers is dependent on whether we are successful in executing our strategy in addition to the conditions of the overall economic environment. Total Number of Orders. We closely monitor the total number of orders as a leading indicator of net revenue trends. We recognize the net revenues associated with an order when the products have been shipped and all other revenue recognition criteria have been met.Orders are typically processed and shipped within two business days after a customer places an order. Total number of orders has increased on an annual basis for each year since 2000, and while we anticipate this trend to continue in the future, the number of orders is dependent on whether we are successful in executing our strategy in addition to the conditions of the overall economic environment. Average Order Value.For Shutterfly, average order value is net revenues, excluding revenues from our commercial print services, for a given period divided by the total number of customer orders recorded during that same period. For Tiny Prints, average order value excludes the impact of orders and net revenues related to sales of individual greeting cards, referred to as one-to-one greeting cards. We seek to increase average order value as a means of increasing net revenues. Average order value has increased on an annual basis for each year since 2000, and we anticipate that this trend will continue in the future as consumers shift from prints into personalized products and services. 15 Table of Contents Personalized Products and Services Revenues as Percentage of Net Revenues. We continue to innovate and improve our personalized products and services and expect the net revenues from these products and services to increase as a percentage of total net revenues as we continue to diversify our product offerings.Personalized products and services as a percentage of total net revenue was 71% in 2010, 66% in 2009 and 61% in 2008.We believe that this trend results, in part, from the shift of consumer spending from offline to online outlets, as well as the increasing adoption of personalized, designed content. We believe the analysis of these metrics and others provides us with important information on our overall net revenue trends and operating results. Fluctuations in these metrics are not unusual and no single factor is determinative of our net revenues and operating results. Cost of Net Revenues. Cost of net revenues consists primarily of direct materials (the majority of which consists of paper, ink, and photo book covers), payroll and related expenses for direct labor, shipping charges, packaging supplies, distribution and fulfillment activities, rent for production facilities, depreciation of production equipment, and third-party costs for photo-based merchandise. Cost of net revenues also includes payroll and related expenses for personnel engaged in customer service, any third-party software or patents licensed, as well as the amortization of acquired developed technology, capitalized website and software development costs, and patent royalties.Cost of net revenues also includes certain costs associated with facility closures and restructuring. Operating Expenses. Operating expenses consist of technology and development, sales and marketing, and general and administrative expenses. We anticipate that each of the following categories of operating expenses will increase in absolute dollar amounts, but remain relatively consistent as a percentage of net revenues. Technology and development expense consists primarily of personnel and related costs for employees and contractors engaged in the development and ongoing maintenance of our website, infrastructure and software. These expenses include depreciation of the computer and network hardware used to run our website and store the customer data, as well as amortization of purchased software. Technology and development expense also includes co-location, power and bandwidth costs. Sales and marketing expense consists of costs incurred for marketing programs, and personnel and related expenses for our customer acquisition, product marketing, business development, and public relations activities. Our marketing efforts consist of various online and offline media programs, such as e-mail and direct mail promotions, the purchase of keyword search terms and various strategic alliances. We depend on these efforts to attract customers to our service. General and administrative expense includes general corporate costs, such as rent for our corporate offices, insurance, depreciation on information technology equipment, and legal and accounting fees. Transaction costs related to our acquisition of Tiny Prints are also included in general and administrative expense.In addition, general and administrative expense includes personnel expenses of employees involved in executive, finance, accounting, human resources, information technology and legal roles. Third-party payment processor and credit card fees are also included in general and administrative expense and have historically fluctuated based on revenues during the period. All of the payments we have received from our intellectual property license agreements have been included as an offset to general and administrative expense.We recognized a final payment due from one of the agreements in the first quarter of fiscal year 2010. Interest Expense. Interest expense consists of interest costs recognized under our capital lease obligations as well as costs associated with our line of credit facility that expired in June 2010 and was not renewed. Interest and other income, net.Interest and other income, net primarily consists of the interest earned on our cash and investment accounts.In 2010, this also included gains and losses on our trading securities, our auction-rate securities ("ARS") investment, which we liquidated in July 2010. Income Taxes. We account for income taxes under the liability method. Under this method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities. Historically, we have only been subject to taxation in the United States because we only operate within the United States. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our unaudited condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. On an on-going basis, we evaluate our critical accounting policies and estimates. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Our critical accounting policies and estimates are discussed in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010. 16 Table of Contents Results of Operations The following table presents the components of our income statement as a percentage of net revenues: Three Months Ended Six Months Ended June 30, June 30, Net revenues % Cost of net revenues 53 % 50 % 52 % 49 % Gross profit 47 % 50 % 48 % 51 % Operating expenses: Technology and development 22 % 27 % 23 % 27 % Sales and marketing 33 % 24 % 29 % 23 % General and administrative 20 % 21 % 22 % 20 % Loss from operations )% )% )% )% Interest expense 0 % 0 % 0 % 0 % Interest and other income, net 0 % 1 % 0 % 1 % Loss before income taxes )% )% )% )% Benefit from income taxes 23 % 8 % 17 % 7 % Net loss (5 )% )% (9 )% )% Comparison of the Three Month Periods Ended June 30, 2011 and 2010 Three Months Ended June30, $ Change % Change (in thousands) Net revenues Personalized products and services $ $ $ 85 % Prints 1 Commercial printing services Total net revenues 62 Cost of net revenues 72 Gross profit $ $ $ 52 % Percentage of net revenues 47 % 50 % — — Net revenues increased $29.0 million, or 62%, for the three months ended June 30, 2011 as compared to the same period in 2010.Revenue growth was attributable to increases in all revenue categories.PPS revenues increased $26.9 million, or 85%, to $58.5 million in the three months ended June 30, 2011 compared to the same period in 2010. The increase in PPS is primarily a result of increased sales of photo books and greeting and stationery cards.In addition, PPS includes $14.7 million of revenues from sales of Tiny Prints greeting card and stationery products from the acquisition date of April 25, 2011 through June 30, 2011. Print revenue increased $0.1 million, or 1%, to $14.5 million in the three months ended June 30, 2011 compared to the same period in 2010. Print revenues from sales of 4x6 prints represented 9% of total net revenues for the three months ended June 30, 2011, versus 16% in the prior year.In terms of product mix, PPS represented 77% and Prints represented 19% of revenue in the three months ended June 30, 2011.This compares to 68% and 31% in the same period in 2010.Revenue from our commercial print services increased $2.0 million, or 261%, to $2.7 million for the three months ended June 30, 2011, representing 4% of our total net revenues in the three months ended June 30, 2011. For Shutterfly, excluding commercial print revenues, net revenue increases were also the result of year-over-year increases in all of our key metrics: customers, orders and average order value, as noted below: Three Months Ended June30, $ Change % Change Shutterfly (in thousands, except AOV amounts) Customers 26 % Orders 24 % Average order value $ $ $ 2 % 17 Table of Contents On a pro forma basis, comparing the full three months ended June 30, 2011 to the three months ended June 30, 2010, Tiny Prints key metrics, also increased, as noted below: Three Months Ended June30, $ Change % Change Tiny Prints (in thousands, except AOV amounts) Customers 90 67 % Orders % Average order value (excluding one-to-one greeting cards) $ $ $ 12 % Cost of net revenues increased $16.7 million, or 72%, for the three months ended June 30, 2011 as compared to the same period in 2010. As a percentage of net revenues, cost of net revenues increased to 53% in 2011 from 50% in 2010, which decreased gross margin to 47% in the three months ended June 30, 2011 from 50% in the same period in 2010. Overall, the increase in cost of net revenues was primarily the result of the increased volume of shipped products, increased headcount and greater third-party fulfillment costs associated with Tiny Prints products. These costs were partially offset by favorable improvements from product mix. Three Months Ended June30, $ Change % Change (in thousands) Technology and development $ $ $ 36 % Percentage of net revenues 22 % 27 % - - Sales and marketing $ $ $ % Percentage of net revenues 33 % 24 % - - General and administrative $ $ $ 61 % Percentage of net revenues 20 % 21 % - - Our technology and development expense increased $4.5 million, or 36%, for the three months ended June 30, 2011, as compared to the same period in 2010. As a percentage of net revenues, technology and development expense decreased to 22% for the three months ended June 30, 2011 from 27% for the same period in 2010. The increase in technology and development expense was primarily due to an increase of $2.6 million related to personnel and related costs for employees, $2.0 million of stock-based compensation, $1.2 million related to professional and outside services consultants involved with website development and website infrastructure support teams and $0.4 million related to facilities costs.These factors were partially offset by a decrease in depreciation expense of $0.7 million and higher website development costs capitalized in the current period compared to the same period in the prior year. At June 30, 2011, headcount in technology and development increased by 55% compared to June 30, 2010 reflecting our strategic focus to increase the rate of innovation in our product and services offerings, to generate greater differentiation from our competitors, and improve our long-term operating efficiency.In addition, the increase in headcount is also the result of the completion of the Tiny Prints acquisition during the period. As a result, in the three months ended June 30, 2011, we capitalized $2.4 million in eligible salary and consultant costs, including $0.1 million of stock based compensation, associated with software developed or obtained for internal use, compared to $1.3 million, which included $0.1 million of stock based compensation capitalized in the three months ended June 30, 2010.We expect this trend to continue in 2011, further increasing capitalized website and software development costs as a percentage of our total capital expenditures. Our sales and marketing expense increased $13.6 million, or 120%, in the three months ended June 30, 2011 compared to the same period in 2010.As a percentage of net revenues, total sales and marketing expense increased to 33% in the three months ended June 30, 2011 from 24% in the three months ended June 30, 2010.The increase in sales and marketing expense was primarily due to an increase of $5.8 million related to expanded online marketingand partner marketing campaigns, as well as an increase of $3.2 million in stock-based compensation, and $2.1 million for depreciation.Personnel and related costs increased $2.3 milliondue to the additional headcount from our acquisition of Tiny Prints as well as the expansion of our existing marketing team. Our general and administrative expense increased $5.9 million, or 61%, in the three months ended June 30, 2011 as compared to the same period in 2010.As a percentage of net revenues, total general and administrative expense decreased slightly to 20% for the three months ended June 30, 2011 from 21% in the three months ended June 30, 2010.The increase in general and administrative expense is primarily due to an increase in stock-based compensation of $2.2 million, an increase in personnel related costs of $1.6 million as a result of increased headcount, $0.9 million in transaction costs and $0.3 million related to facility costs.In the three months ended June 30, 2011, we also incurred an increase in credit card fees of $0.7 million which was driven by the increase in consumer product revenue as compared to the same period in 2010. Three Months Ended June 30, Change (in thousands) Interest expense $ - $ ) $ ) Interest and other income, net $ 6 $ $ ) 18 Table of Contents Interest expense decreased in the three months ended June 30, 2011 as compared to the same period in 2010 primarily due to the expiration of our $20.0 million line of credit facility with Silicon Valley Bank on June 23, 2010, which we did not renew. Interest and other income, net decreased by $0.2 million for the three months ended June 30, 2011 compared to the same period in 2010. The decrease was primarily due to the liquidation of our ARS investments on July 1, 2010, which yielded higher returns and were subsequently invested in Treasury securities, which yielded lower returns. Three Months Ended June 30, (in thousands) Income tax benefit $ $ Effective tax rate 83 % 39 % The benefit for income taxes was $17.9 million for the three months ended June 30, 2011, compared to a benefit of $3.7 million for the three months ended June 30, 2010.Our effective tax rate was 83% in the three months ended June 30, 2011, compared to 39% in the same period in 2010, primarily reflecting non-deductible stock-based compensation and transaction expenses, offset by tax benefits resulting from disqualifying dispositions of employee incentive stock options during the period. Three Months Ended June 30, $ Change % Change (in thousands) Loss before income taxes $ ) $ ) $ ) % Net loss $ ) $ ) $ )% Percentage of net revenues (5 ) % ) % — — Net loss decreased by $2.2 million for the three months ended June 30, 2011 as compared to the same period in 2010. As a percentage of net revenue, net loss was 5% and 13% for the three months ended June 30, 2011 and June 30, 2010, respectively. Comparison of the Six Month Period Ended June 30, 2011 and 2010 Six Months Ended June30, $ Change % Change (in thousands) Net revenues Personalized products and services $ $ $ 60 % Prints 2 Commercial printing services Total net revenues 44 Cost of net revenues 52 Gross profit $ $ $ 36 % Percentage of net revenues 48 % 51 % — — Net revenues increased $40.4 million, or 44%, for the six months ended June 30, 2011 as compared to the same period in 2010.Revenue growth was attributable to increases in all revenue categories.PPS revenues increased $37.2 million, or 60%, to $99.3 million in the six months ended June 30, 2011 compared to the same period in 2010. The increase in PPS is primarily a result of increased sales of photo books and greeting and stationery cards. In addition, PPS includes $14.7 million of revenues from sales of Tiny Prints greeting card and stationery products from the acquisition date of April 25, 2011 through June 30, 2011.Print revenue increased $0.5 million, or 2%, to $28.6 million in the six months ended June 30, 2011 compared to the same period in 2010.The overall increase in print revenue was primarily due to an increase inlarge format prints offset by a decrease in photocard revenue and 4x6 print revenue, which represented 11% of total net revenues versus 16% in the prior year.In terms of product mix, PPS represented 77% and Prints represented 19% of revenue in the three months ended June 30, 2011.This compares to 67% and 31% in the same period in 2010.Revenue from our commercial print services increased $2.7 million, or 121%, to $5.0 million for the six months ended June 30, 2011, compared to the same period in 2010, and represented 4% of our total net revenues in the six months ended June 30, 2011. 19 Table of Contents Cost of net revenues increased $23.7 million, or 52%, for the six months ended June 30, 2011 as compared to the same period in 2010. As a percentage of net revenues, cost of net revenues increased slightly to 52% in 2011 from 49% in 2010, which decreased gross margin to 48% in the six months ended June 30, 2011 from 51% in the same period in 2010. Overall, the increase in cost of net revenues was primarily the result of the increased volume of shipped products and increased headcount, as well as additional third party fulfillment costs associated with Tiny Prints products. These costs were partially offset by favorable improvements from product mix. Six Months Ended June 30, $ Change % Change (in thousands) Technology and development $ $ $ 22 % Percentage of net revenues 23 % 27 % - - Sales and marketing $ $ $ 83 % Percentage of net revenues 29 % 23 % - - General and administrative $ $ $ 56 % Percentage of net revenues 22 % 20 % - - Our technology and development expense increased $5.4 million, or 22%, for the six months ended June 30, 2011, as compared to the same period in 2010. As a percentage of net revenues, technology and development expense decreased to 23% for the six months ended June 30, 2011 from 27% for the same period in 2010. The increase in technology and development expense was primarily due to an increase of $3.9 million related to personnel and related costs for employees, an increase of $2.4 million related to professional and outside services consultants involved with website development and website infrastructure support teams, $2.1 million of stock-based compensation and $0.9 million related to facilities costs.These factors were partially offset by a decrease in depreciation expense of $1.6 million and higher website development costs capitalized in the current period compared to the same period in the prior year. In the six months ended June 30, 2011, we capitalized $4.7 million in eligible salary and consultant costs, including $0.2 million of stock based compensation, associated with software developed or obtained for internal use, compared to $2.2 million, which included $0.1 million of stock based compensation capitalized in the six months ended June 30, 2010.We expect this trend to continue in 2011, further increasing capitalized website and software development costs as a percentage of our total capital expenditures. Our sales and marketing expense increased $17.7 million, or 83%, in the six months ended June 30, 2011 compared to the same period in 2010.As a percentage of net revenues, total sales and marketing expense increased to 29% from 23%.The increase in sales and marketing expense was primarily due to an increase of $8.4 million related to expanded online marketingand partner marketing campaigns.The increase is also attributable to an increase of $3.4 million in personnel and related costs associated with our acquisition of Tiny Prints as well as the expansion of our internal marketing team, an increase of $3.4 million in stock based compensation, $2.1 million in depreciation and $0.4 million for professional fees. Our general and administrative expense increased $10.4 million, or 56%, in the six months ended June 30, 2011 as compared to the same period in 2010.As a percentage of net revenues, total general and administrative expense increased to 22% in the six months ended June 30, 2011from 20%for the comparable period in 2010.The increase in general and administrative expense is primarily due to an increase in personnel related costs of $3.1 million as a result of increased headcount, $2.7 million in stock-based compensation, $2.2 million in transaction costs related to our acquisition of Tiny Prints and $0.4 million for facility costs offset by a decreasein professional fees of $0.9 million.In the six months ended June 30, 2011, we also incurred an increase in credit card fees of $1.1 million which was driven by the increase in consumer product revenue as compared to the same period in 2010.During the six months ended June 30, 2010, we received the final installment from a cross-licensing agreement, while in the current period we received no installments. These payments were recognized as reductions of general and administrative expense. Six Months Ended June 30, Change (in thousands) Interest expense $ - $ ) $ ) Interest and other income, net $ 20 $ $ ) Interest expense decreased in the six months ended June 30, 2011 as compared to the same period in 2010 primarily due to the expiration of our $20.0 million line of credit facility with Silicon Valley Bank on June 23, 2010, which we did not renew. Interest and other income, net decreased by $0.4 million for the six months ended June 30, 2011 compared to the same period in 2010. The decrease was primarily due to the liquidation of our ARS investments on July 1, 2010, which yielded higher returns and were subsequently invested in Treasury securities, which yielded lower returns. 20 Table of Contents Six Months Ended June 30, (in thousands) Income tax benefit $ $ Effective tax rate 67 % 39 % The benefit for income taxes was $23.1 million for the six months ended June 30, 2011, compared to a benefit of $6.7 million for the six months ended June 30, 2010.Our effective tax rate was 67% in the six months ended June 30, 2011, compared to 39% in the same period in 2010, primarily reflecting non-deductible stock-based compensation and transaction expenses, offset by tax benefits resulting from disqualifying dispositions of employee incentive stock options during the period. Six Months Ended June 30, $ Change % Change (in thousands) Loss before income taxes $ ) $ ) $ ) 99 % Net loss $ ) $ ) $ ) 7 % Percentage of net revenues (9 ) % ) % — — Net loss increased by $0.8 million for the six months ended June 30, 2011 as compared to the same period in 2010. As a percentage of net revenue, net loss was 9% and 11% for the six months ended June 30, 2011 and June 30, 2010, respectively. Liquidity and Capital Resources Six Months Ended June 30, (in thousands) Consolidated Statements of Cash Flows Data: Purchases of property and equipment $ $ Capitalization of software and website development costs Depreciation and amortization Cash flows used in operating activities ) ) Cash flows provided by (used in) investing activities ) Cash flows provided by financing activities We anticipate that our current cash and cash equivalents balances and cash generated from operations will be sufficient to meet our strategic and working capital requirements, lease obligations, expansion plans, and technology development projects for at least the next twelve months. Whether these resources are adequate to meet our liquidity needs beyond that period will depend on our growth, operating results and the capital expenditures required to meet possible increased demand for our products. If we require additional capital resources to grow our business internally or to acquire complementary technologies and businesses at any time in the future, we may seek to sell additional debt or equity. The sale of additional equity could result in additional dilution to our stockholders. Financing arrangements may not be available to us, or may not be in amounts or on terms acceptable to us. We anticipate that total 2011 capital expenditures will range from 7.0% to 7.5% of our expected net revenues in 2011.These expenditures will be used to purchase technology and equipment to support the growth in our business and to increase our production capacity and help enable us to respond more quickly and efficiently to customer demand. An increasing component of these expenditures includes costs associated with capitalized software and website development, as we continue to support our innovative engineering and product development strategies. 21 Table of Contents The following table shows total capital expenditures by category for the six months ended June 30, 2011 and 2010 (in thousands): Six Months Ended June 30, Technology equipment and software $ $ Percentage of total capital expenditures 40 % 66 % Manufacturing equipment and building improvements Percentage of total capital expenditures 25 % 16 % Capitalized technology and development costs Percentage of total capital expenditures 35 % 18 % Total Capital Expenditures $ $ Total Capital Expenditures percentage of net revenues 11 % 13 % During the six months ended June 30, 2011, as we continued to increase the rate of innovation in our product and services offerings, to generate greater differentiation from our competitors, and improve our long-term operating efficiency, the percentage of total capital expenditures associated with website and product development has increased to 35% in the six months ended June 30, 2011 from 18% in the comparable period in 2010. Alsoin the six months ended June 30, 2011, we incurred approximately $1.9 million in capital expenditures associated with building improvements to our headquarters facility.We expect these leasehold improvements to be reimbursed under our current lease, which was renewed in March 2010. Reimbursements under this provision have been recorded as a deferred lease incentive and will reduce rent expense over the remaining lease term.We expect to utilize the remaining reimbursement allowance during 2011. Operating Activities. For the six months ended June 30, 2011, net cash used in operating activities was $58.0 million, primarily due to our net loss of $11.4 million and the net change in operating assets and liabilities of $78.9 million largely due to payments ofyear-end obligations.Net cash used in operating activities was adjusted for non-cash items including $10.8 million of depreciation and amortization expense and $17.3 million of stock-based compensation. Another non-cash item included in operating activities is $4.2 million of amortization of intangible assets which includes $0.2 million of amortization of prepaid royalties associated with intellectual property licenses that were entered into since 2009. For the six months ended June 30, 2010, net cash used in operating activities was $23.2 million, primarily due to our net loss of $10.6 million and the net change in operating assets and liabilities of $31.2 million.Net cash used in operating activities was adjusted for non-cash items including $12.7 million of depreciation and amortization expense, $3.3 million benefit from deferred income taxes and $8.4 million of stock-based compensation. Another non-cash item included in operating activities is $1.3 million of amortization of intangible assets which includes $0.3 million of amortization of prepaid royalties associated with intellectual property licenses that were entered into during 2009. Investing Activities. For the six months ended June 30, 2011, net cash used in investing activities was $148.1 million.We used $146.5 million in the acquisition of Tiny Prints net of cash acquired, $9.1 million for capital expenditures for computer and network hardware to support our website infrastructure and information technology systems, capital expenditures for production equipment for our manufacturing and production operations, and $5.0 million of capitalized software and website development. For the six months ended June 30, 2010, net cash provided by investing activities was $11.0 million.We used $8.6 million for capital expenditures for computer and network hardware to support our website infrastructure and information technology systems, capital expenditures for production equipment for our manufacturing and production operations, and $2.0 million of capitalized software and website development.The use of cash was offset by cash provided from the liquidation of $21.6 million (at par value) of our ARS investments that were called by various issuers at par. Financing Activities. For the six months ended June 30, 2011, net cash provided by financing activities was $29.8 million, primarily from $18.2 million of proceeds from issuance of common stock from the exercise of options and $11.6 million from excess tax benefits from stock-based compensation. For the six months ended June 30, 2010, net cash provided by financing activities was $12.0 million, primarily from $7.9 million of proceeds from issuance of common stock from the exercise of options and $4.1 million from excess tax benefits from stock-based compensation. 22 Table of Contents Non-GAAP Financial Measures Regulation G, conditions for use of Non-Generally Accepted Accounting Principles ("Non-GAAP") financial measures, and other SEC regulations define and prescribe the conditions for use of certain Non-GAAP financial information. We closely monitor two financial measures, adjusted EBITDA and free cash flow which meet the definition of Non-GAAP financial measures. We define adjusted EBITDA as earnings before interest, taxes, depreciation, amortization and stock-based compensation.Free cash flow is defined as adjusted EBITDA less purchases of property and equipment and capitalization of software and website development costs.Management believes these Non-GAAP financial measures reflect an additional way of viewing our profitability and liquidity that, when viewed with our GAAP results, provides a more complete understanding of factors and trends affecting our earnings and cash flows.Refer below for a reconciliation of both adjusted EBITDA and free cash flow to the most comparable GAAP measure. To supplement our consolidated financial statements presented on a GAAP basis, we believe that these Non-GAAP measures provide useful information about our core operating results and thus are appropriate to enhance the overall understanding of our past financial performance and our prospects for the future. These adjustments to our GAAP results are made with the intent of providing both management and investors a more complete understanding of our underlying operational results and trends and performance. Management uses these Non-GAAP measures to evaluate our financial results, develop budgets, manage expenditures, and determine employee compensation. The presentation of additional information is not meant to be considered in isolation or as a substitute for or superior to net income (loss) or net income (loss) per share determined in accordance with GAAP. Management strongly encourages shareholders to review our financial statements and publicly-filed reports in their entirety and not to rely on any single financial measure. The table below shows the trend of adjusted EBITDA and free cash flow as a percentage of net revenues for the three and six months ended June 30, 2011 and 2010 (in thousands): Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Non-GAAP Adjusted EBITDA $
